Title: To Alexander Hamilton from William Hull, 6 February 1793
From: Hull, William
To: Hamilton, Alexander


Niagara Feb.y. 6th. 1793.
Sir,
I arrived at this place on the 2d. instant, but was not able to see the Governor untill the 3d. on account of the vast quantity of Ice floating in the River.
On the 3d. instant I addressed myself to him, delivered Mr. Hammonds letter, and communicated the object of My mission.

He was engaged in preparing for a journey to the River Tranche, and from thence to Detroit and the next morning was fixed on for his departure.
He expressed much surprize that the British Minister should have imagined that the request I made could have been complied with by him.
1. Because the Indian affairs are under the direction of the Commander in Chief in his military character.
2. Because Lord Dorchester while in this country issued a standing order that no supplies should be conveyed to the Indians by the United States thro’ the medium of these ports on any pretence whatever.
3. Because Genl. Clarke is now the Commander in chief and continues the same regulations.
4. That an instance in point happened on the application of Colo. Proctor to Colo. Gordon, which was refused, and Colo. Gordon’s Conduct was highly approved by Lord Dorchester.
5. Because the Indians, when they proposed the treaty applied to him for supplies, and he engaged to furnish them.
6. Because it has been the invariable custom of the British Government to furnish them with provisions at all their meetings & treaties.
7. Because the Indians themselves have objected to the measure of being supplied by the United States, as they cannot treat on independent ground; while they daily receive their dinners from the party with whom they were treating.
As nearly as I recollect, these are all the reasons which the Governor stated against a compliance with our wishes.
At present it is unnecessary to communicate to you the reply which I made to these reasons. It is sufficient to say that they were unavailing. The next day the Governor began his journey, and expects to be absent six weeks.
Before his departure, he communicated to me the proceedings of the Indians at their Councils at the Au-glaise in Octobr. 1792, and at Buffaloe Creek in Novr. 1792. as interpreted by the British Interpreters.
I have obtained copies of those proceedings and have enclosed them to the Secretary at War, being particularly within his department, and have stated the conversation which took place between the Governor and myself respecting the proposed treaty.
In the course of my journey, late at night, when I was much fatigued, I wrote you several letters with respect to the supplies.
I stated that my instructions did not fully authorize me to contract with Citizens of the United States to have the supplies furnished from the states. The instructions in fact did not give me that authority. But before I left Canadagua, I re-examined my power of attorney and found sufficient Authority in that for the purpose.
I therefore consulted with Genl. Chapin, and it was his opinion that all the supplies could not be furnished in upper Canada. He recommended a Colo Taylor of that place, with whom I was well acquainted, as the most suitable person to contract with.
I applied to Colo. Taylor, and he with two of the Genls sons were willing to contract for the whole of the supplies. The Genl. engaged to Guarantee the contract on their part. We therefore made a memorandum of the terms of the contract, provided that Governor Simcoe would open the communication, and with this further provision, that I could not make a more advantageous contract in upper Canada.
Colo Taylor has accompanied me, with a view, if the contract had been made absolute, immediately to begin the operation.
A complete ration by this contract would have cost the United States, delivered at the place of treaty about fourteen Cents.
Mr. Hamilton, the most respectable merchant in this place would have been concerned in the contract, as a part of the supplies could have better been supplied here than from the States.
As the Governor is absent and I can be of no use here, I have determined to return to Canadagua again and there wait for further instructions.
I should likewise have enclosed to you the proceedings of the Councils I have refered to, but I have not time to make out another set of Copies.

The Secretary at War will doubtless communicate their contents to you, and likewise the informations I have given him relating to the treaty.
During my short stay here, I have received every possible civility & respect, from the Governor his officers, and the Gentlemen of the place.
With every consideration of respect,   I am your most obedt. servt.
William Hull
Secretary of Treasury
P.S. Since writing the above, I have considered whether under all circumstances, it is not most adviseable for me to remain at this place untill I receive further instructions. If I do not remain here, I shall not proceed further than Genl. Chapins. I am &C.
Wm. Hull
